Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

This office action is a response to a continued examination filed 9/22/2021 in which Claims 1 – 28 are pending.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 9/22/2021.
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Summary
The application is directed to a method for improving the efficiency of uplink transmission by sorting component carriers in several categories and skipping the uplink transmission of superfluous component carriers.  In a wireless communication network, a UE first receives an UL grant for each component carrier CC associated with TBs. The UE sorts the CCs  at least as a function of the TBs (according to ¶[0046]  sort the UL grants based on a number of UL DCI grants received, number of activated CCs, grant TB sizes, each MAC PDU size, UL Data buffer size, CC Transmission powers, etc) creating a set of candidate CC.  Next the UE transmits a subset of the candidate CC - where the 

Allowable Subject Matter and Cited Art

The following is an examiner’s statement of reasons for allowance:
The Examiner found references that taught BSR (buffer status reports) information corresponding to component carriers. The closest of these references was Shin United States Patent Application 20100150082. 
Shin taught BSR (buffer status reports) information corresponding to component carriers e.g. ¶[0009].  However, Shin did not teach of sorting CCs or transmitting a subset of CCs corresponding to padded MAC PDUs. 

After reviewing the references of the Applicant’s IDS,  the Examiner maintains the finding  that the Application is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462          

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462